Citation Nr: 1646388	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-47 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) from March 4, 2009 to July 4, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 5, 2012.


REPRESENTATION

Veteran represented by:	Teena Petro, Agent


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for PTSD with an initial 50 percent rating, effective March 4, 2009.  The Veteran's claim was subsequently returned to the RO in Indianapolis, Indiana.

A March 2013 rating decision increased the rating for PTSD to 100 percent, effective July 5, 2012.  As the higher rating was not granted to the effective date of service connection, the issue of entitlement to a rating in excess of 50 percent for PTSD from March 4, 2009 to July 4, 2012 remains on appeal.

In October 2016, the Veteran submitted a written statement withdrawing his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).  Although the Veteran appears to have suggested in the statement that his appeal was "resolved" by the grant of a 100 percent rating by the March 2013 rating decision, the Board finds the statement does not meet the full requirements for withdrawal of an appeal by the claimant.  See 38 C.F.R. § 20.204 (b) (2015).  Given that the 100 percent rating for PTSD did not go back to the date of claim on March 4, 2009, the Board believes that the issue of a rating in excess of 50 percent for the period from March 4, 2009 to July 4, 2012 remains on appeal, in spite of the October 2016 statement from the Veteran.  As such, the Board will proceed with consideration of the appeal of the initial rating assigned for PTSD from March 4, 2009 to July 4, 2012.

TDIU is an element of the Veteran's appeal of the initial rating assigned for PTSD because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



FINDINGS OF FACT

1.  From March 4, 2009 to July 4, 2012, the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From March 4, 2009 to July 4, 2012, the Veteran's service-connected PTSD prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD were met from March 4, 2009 to July 4, 2012.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for TDIU were March 4, 2009 to July 4, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May and September 2009.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA attempted to obtain records from the Social Security Administration (SSA), but was informed these records are no longer available.  VA provided psychiatric examinations in August 2009 and January 2013.  There is nothing that suggests these examination reports are inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after an examination and review of the claims file.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Rating PSTD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. §4.130, Diagnostic Code 9411.  A staged rating is currently assigned for the disability, as it is rated as 50 percent disabling from March 4, 2009 to July 4, 2012 and 100 percent disabling thereafter.  See Fenderson, 12 Vet. App. at 125-26.  As noted in the introduction, the Board must determine whether a rating in excess of 50 percent is warranted for PTSD from March 4, 2009 to July 4, 2012 because the 100 percent rating was not assigned from the effective date of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (indicating the claimant is presumed to be seeking the maximum benefit available).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is granted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The Board finds a 70 percent rating is warranted from March 4, 2009 to July 4, 2012.  The evidence of record establishes the Veteran experienced occupational and social impairment with deficiencies in most areas during this period as a result of PTSD symptoms to include near-continuous panic or depression, impaired impulse control (such as unprovoked irritability with periods of violence), and neglect of personal appearance and hygiene.  The Veteran also experienced several symptoms contemplated by the criteria for lower ratings during this period, to include flattened affect, chronic sleep impairment, panic attacks, disturbances of mood and motivation, suspiciousness, and hypervigilance.  The Veteran's GAF scores leading up to and during the appeal period reflect moderately severe impairment in several areas.  Generally, his GAF score remained below 50, but above 40, which indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  This level of impairment is consistent with the 70 percent rating criteria.  As such, a 70 percent rating is warranted from March 4, 2009 to July 4, 2012.

A 100 percent schedular rating is not warranted during this period because the Veteran's PTSD symptomatology did not result in total occupational and social impairment.  The Board acknowledges the Veteran was unable to work during this period due to his PTSD, which will be discussed in more detail in the TDIU section below; however, the evidence does not establish total social impairment as a result of PTSD symptoms.  From March 4, 2009 to July 4, 2012, the Veteran maintained a relationship, albeit strained, with close family members and his significant other.  During the August 2009 examination, the Veteran reported his primary social interaction involved his father and his significant other, although he admitted there was some conflict in the relationship with the latter.

The Veteran also did not experience the particular type of symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during this period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  The August 2009 VA examination report and treatment records show the Veteran was alert and oriented to time and place throughout the requisite period from March 4, 2009 to July 4, 2012.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology was specifically denied during the August 2009 VA examination.  The Veteran was also not manifesting grossly inappropriate behavior and did not appear to be a persistent danger to harming himself or others, even though he had periods of unprovoked violence.  The Veteran's GAF scores remained above 40 throughout this period, which is not consistent with the type of total occupational and social impairment contemplated by the 100 percent rating criteria.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Ultimately, the evidence establishes the symptoms resulting from the Veteran's PTSD were consistent with the 70 percent rating criteria from March 4, 2009 to July 4, 2012.  While he experienced occupational and social impairment with deficiencies in most areas, there was not total occupational and social impairment during this period.  Thus, the preponderance of evidence indicates a 100 percent rating is not warranted at any point in the appeal period prior to July 5, 2012, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also given consideration to whether extra-schedular consideration is warranted.  However, the General Rating Formula for Mental Disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples of symptoms to be considered, the Veteran's psychiatric symptoms have all been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration is not warranted as all of the Veteran's PTSD symptoms have been considered by the schedular rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As noted above, this decision finds a 70 percent rating is warranted for PTSD from March 4, 2009 to July 4, 2012.  Thus, the Veteran met the schedular percentage requirements for TDIU during this period.

The Veteran has reported he has been unable to hold a steady job since approximately 1970 due to his psychiatric symptomatology.  He has further reported he was granted disability benefits by the Social Security Administration (SSA) due to PTSD.  VA attempted to obtain records from SSA regarding the Veteran's application for benefits, but an October 2010 SSA response indicates the Veteran's records were destroyed due to the passage of time since his application.  Nevertheless, a computer printout from the SSA payment system indicates the Veteran was initially granted benefits with that agency in 1987.  There is no reason to doubt the Veteran's credible reports that his SSA grant was based on PTSD in light of the impairment shown by examination reports and treatment records.  As such, the Board finds it is at least as likely as not the Veteran's service-connected PTSD prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him from March 4, 2009 to July 4, 2012.  Resolving reasonable doubt in the Veteran's favor, the Board further finds TDIU is warranted for this period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a 70 percent rating for PSTD, but no higher, from March 4, 2009 to July 4, 2012 is granted.

Entitlement to TDIU from March 4, 2009 to July 4, 2012 is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


